Citation Nr: 1017491	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to a compensable evaluation for right 
ureteral calculus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988 and from June 1989 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  That decision 
concluded that new and material evidence had not been 
submitted to reopen the claims for service connection for a 
left knee disorder and low back disorder.  In addition, the 
RO denied service connection for right hip and psychiatric 
disabilities, and confirmed and continued the noncompensable 
evaluation in effect for right ureteral calculus.  The 
Veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran has claimed service connection for a right hip 
disability and requested that his previously denied claims 
for service connection for low back and left knee disorders 
be reopened.  In his notice of disagreement received in April 
2005, the Veteran indicated that he receives current 
treatment for these conditions at the VA clinic in Dothan, 
Alabama.  The latest VA treatment records contained in the 
claims file are dated in November 2004.  The Board notes that 
the claims for service connection for low back and left knee 
disorders were denied, at least in part, due to the lack of a 
current disability.  Thus, current records from that VA 
facility should be requested on remand.

In addition, with respect to the right hip claim, the Veteran 
asserts his right hip problems began following his in-service 
motor vehicle accident.  When he was seen in a VA outpatient 
treatment clinic in September 2004, the Veteran claimed he 
had right hip pain since the accident.  The assessment was 
hip pain.  The Board notes, however, that while he did 
receive treatment in service for various complaints for about 
two months after the accident, there is no mention of any 
right hip problems.  

Nevertheless, the Veteran did have a motor vehicle accident 
in service, and has current complaints of right hip pain.  
Thus, a VA examination is needed to adequately address the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also asserts service connection is warranted for 
a psychiatric disability.  He claims it is secondary to his 
service-connected disabilities.  In this regard, the Board 
notes that the VCAA letter sent to the Veteran in November 
2004 advised him he should submit evidence showing a 
connection between his service-connected status post 
resection of a lymph node of the neck and right ureteral 
calculus and a psychiatric disability.  The Board points out 
that the RO subsequently granted service connection for 
bilateral hearing loss and tinnitus.  

Neither the April 2005 rating decision nor the statement of 
the case issued in January 2006 addressed the claim for 
service connection for a psychiatric disability on a 
secondary basis.  

The Veteran also claims a compensable rating should be 
assigned for his service-connected right ureteral calculus.  
On the March 2005 VA genitourinary examination, the Veteran 
denied taking chronic medication or having modified his diet 
as a result of this condition.  In his substantive appeal 
submitted in February 2006, the Veteran asserted he had made 
dietary modifications due to the kidney stones.  

The United States Court of Appeals for Veterans Claims has 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
most recent VA examination was conducted more than five years 
ago, and the Veteran has made evidentiary assertions that his 
condition has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the Veteran that a disability rating and 
effective date will be assigned if 
service connection or an increased rating 
is awarded for the claimed disabilities, 
to include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right hip, 
left knee, low back, and psychiatric 
disabilities since his discharge from 
service, and for a right kidney stone 
since 2004.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran that are not 
duplicates of records already contained 
in the claims folder.  

3.  Obtain VA treatment records from the 
VA outpatient clinic in Dothan, Alabama, 
dating since November 2004.

4.  Schedule the Veteran for a VA 
genitourinary examination to determine 
the nature and severity of his right 
ureteral calculus.  All necessary tests 
should be performed.  The claims folder 
must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  All symptomatology related 
to the service connected right ureteral 
calculus should be discussed.  

5.  Schedule the Veteran for a VA joints 
examination, to determine the current 
nature of any right hip condition and to 
obtain an opinion as to whether any 
current right hip disability is related 
to the motor vehicle accident in service.  
The claims folder must be provided to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran suffers from any diagnosed 
right hip disability and if so, whether 
such is more likely, less likely, or at 
least as likely as not (50 percent 
probability) related to the motor vehicle 
accident in service.  A rationale should 
be provided for the opinions expressed.

6.  Following receipt of additional 
medical evidence, the RO/AMC should 
review the claims for the low back and 
left knee to determine whether new and 
material evidence has been submitted.  If 
so, the RO/AMC should undertake any 
additional development deemed necessary, 
including scheduling VA examinations, if 
in order. 

7.  The RO/AMC should adjudicate the 
claim for service connection for a 
psychiatric disability on a secondary 
basis, after conducting any additional 
development deemed necessary.

8.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  If the claim for service 
connection for a psychiatric disability 
remains denied, the supplemental 
statement of the case should include the 
relevant laws pertaining to establishing 
service connection on a secondary basis.  
The case should then be returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





